—Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered November 25, 1997, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court providently exercised its discretion in admitting testimony that the defendant was on parole at the time the instant crime was committed, in order to establish his motive for shooting the victim (see, People v Allweiss, 48 NY2d 40; People v Molineux, 168 NY 264, 293; People v Robinson, 200 AD2d 693, 694). The court minimized prejudice to the defendant by prohibiting testimony as to the nature of the crime underlying the defendant’s parole, and by instructing the jury that the testimony regarding the defendant’s parole status was to be considered solely on the issue of motive (see, People v Robinson, 200 AD2d 693, 694, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Friedmann, J. P., McGinity, Luciano and Feuerstein, JJ., concur.